Title: Advice of Council respecting Purchase of Gunpowder, with a Warrant for the Purchase, 12 April 1781
From: Jefferson, Thomas
To: 



Feb. 12. 1781.

The Executive will advance £20,000 to Messrs. Lewis and Thornton on the 12th. of March, and will agree to the terms proposed in Mr. Lewis’s letter of Feb. 6. 1781. reserving a liberty to pay for the powder in tobacco @ 20/ the hundred or it’s worth in paper money as valued by the grand jury next preceding paiment.

Th: Jefferson

  
Mar. 5. 1781.
The Executive will take five tons or so much of it as shall be ready by the last of July next.

Th: Jefferson

 

Gentlemen
April 2. 1781.

Be pleased to issue to Messrs Lewis and Thornton a Warrant for twenty thousand pounds in advance for a quantity of Gun powder to be furnished by them to the State.
By Advice of Council.

Th: Jefferson

